Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fails to teach or fairly suggest i) a method and apparatus for wireless communication at a user equipment (UE), comprising: receiving a transmission including an indication of a synchronization signal (SS) burst set pattern, the indication provided via a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), or a handover message, or a combination thereof, that indicates the SS burst set pattern; and determining at least one time location of one or more SSs based at least in part on the received indication; and ii) a method and apparatus for wireless communication at a base station, comprising: identifying a synchronization signal (SS) burst set pattern, the SS burst set pattern indicating at least one time location for one or more sets of SS blocks; transmitting a transmission including an indication of the identified SS burst set pattern, the indication provided via a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), or a handover message, or a combination thereof, that indicates the identified SS burst set pattern; and transmitting the one or more sets of SS blocks based at least in part on the identified SS burst set pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472